Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted in the court of F. L. Puckett, a justice of the peace, for unlawful retailing, and again convicted on appeal to the court below. The only assignment of error upon which a reversal of the judgment of the court below is requested is that the venue was not proven. The affidavit upon which he was tried' recites that:
“Before me, F. L. Puckett, a justice of the peace of the-said county and district No. 2, D. G-. Hendricks makes oath that Jim Beal on or about the 14th day of March, A. D. 1914, in said county and district, No. 2, did willfully and unlawfully sell and, give away malt, spirituous and vinous alcoholic and intoxicating liquors, ’ ’ etc.
No witness testified that the liquor was sold in district No. 2, but there was evidence that it was sold in the district of F. L. Puckett, a justice of the peace. A justice .of the peace not only holds a commission from the governor, but is a judge of a court of record; therefore the court below judicially knew that Mr. Puckett was a justice of the peace of district No. 2, and consequently that, if the liquor was sold in his district, it was sold in dis*527trictNo. 2. Jones on Evidence, section 109a; 7 Enc. Ev. 979; 16 Cyc. 913; Coleman v. Gordon, 16 So. 340; Lindsey v. Attorney-General, 33 Miss. 528; Russell v. Railway, Light & Power Co., 137 Ala. 627, 34 So. 855; Casey v. Bryce, 173 Ala. 129, 55 So. 810.

Affirmed.